DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Warning
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,003,699 (Application No. 15/579,407). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,003,699 anticipate or render obvious claims 1-20 of the instant application as demonstrated in the table below.
Claims 1-7 of instant application recite similar limitations as claim 9-20, hence claims 1-7 are being used as representative for demonstration in the table below. 
Similarly, claims 1-7 of U.S. Patent No. 11,003,699 recite similar to limitations as claims 8-20. Hence claims 8-20 are being used as representative for demonstration in the table below.
Instant Application
U.S. Patent No. 11,003,699
1. A system comprising: a computing device configured to: 




















3. The system of claim 1, wherein the sub-documents are generated from input documents containing data relevant to the query.
2. The system of claim 1, wherein the one or more responsive unique IDs and pathways are generated from input documents containing data relevant to the query.
5. The system of claim 1, wherein the computing device is further configured to generate a plurality of unique IDs and pathways from input documents containing data relevant to the query.
6. The system of claim 5, wherein the computing device is further configured to generate a plurality of sub-documents from input documents relevant to the query.







receive a query comprising at least one query parameter; 
determine, based on the at least one query parameter and indexed identifier documents in an index database, one or more responsive unique identifications (IDs) and pathways corresponding to sub-documents that contain data relevant to the query; and 


retrieve the data relevant to the query from the sub-documents using the one or more responsive unique IDs and pathways.

1. A system comprising: 
an index server comprising an index database and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the index server to index and store index data in the index database; 
a document server coupled to the index server, wherein the document server comprises a document database and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the document server-to store data documents in the document database; 
a server coupled to the document server and the index server, wherein the server comprises a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the server to: 
receive an input document; 
parse a plurality of sub-documents from the input document; 
generate a plurality of identifier documents and metadata for the plurality of sub- documents such that each identifier document and metadata corresponds to a separate sub- document, wherein each identifier document comprises at least one unique identification (ID) and at least one pathway of the corresponding sub-document such that a plurality of unique IDs and pathways are generated; 






transmit the plurality of identifier documents to the index server such that the plurality of identifier documents are indexed in the index database; 
transmit the input document to the document server such that the input document is stored in the document database; and 
in response to a query for information from the input document: 
determine, based on the query and the indexed identifier documents in the index database, one or more responsive unique IDs and pathways from the plurality of unique IDs and pathways that correspond to a sub-document of the plurality of sub-documents from which queried information can be accessed; and 
2DM2\13465451.1use the one or more responsive unique IDs and pathways of the corresponding sub-document to extract information requested by the query from the input document stored in the document database.


2. The system of claim 1, wherein each of the plurality of sub- documents corresponds to an object or an array value in the input document. 



4. The system of claim 1, wherein the computing device is further configured to convert the at least one parameter into at least one block join query to generate a block join query.

3. The system of claim 1, wherein to determine which of the plurality of unique IDs and pathways corresponds to the sub-document from which queried information can be accessed, the server is configured to: 
convert the query into a block join query based, at least in part, on a structure of the input document; 
optimize the block join query based, at least in part, on the metadata; and 
determine which of the plurality of unique IDs and pathways corresponds to the sub- document from which queried information can be accessed based on the optimized block join query.  

4. The system of claim 2, wherein to index the at least one identifier document, the server is configured to index all elements of the each of the plurality of identifier documents except required elements.  

7. The system of claim 6, wherein the computing device is further configured to generate a plurality of identifier documents comprising the plurality of unique IDs and pathways.

5.  The system of claim 1, wherein the server is further configured to store the unique ID and pathway of each of the plurality of identifier documents in the index database.  

7. The system of claim 6, wherein the computing device is further configured to generate a plurality of identifier documents comprising the plurality of unique IDs and pathways.
6. The system of claim 2, wherein to extract information requested by the query, the server is configured to locate the object or array of the input document that corresponds to the determined unique IDs and pathways and extract the object or array.  


7. The system of claim 1, wherein the input document is in a java script object notation (JSON) format.


As demonstrated above, U.S. Patent No 11,003,699 discloses or renders obvious all the features of the claims of the instant application at least in view of the mappings as shown. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paris et al (Pub No. US  10, 282,369), hereinafter Paris.
Paris is cited in the IDS filed on 4/16/2021.

With respect to claim 1, Paris discloses a system (Abstract) comprising: 
a computing device configured (Fig 1) to: 
receive a query comprising at least one query parameter (Col. 6, 5, lines 40-42, Col. 6, lines 21-26, Col. 18, lines 21-23, Col. 26, lines 40-45, Fig 10-11: receive a query with at least one parameter); 
determine, based on the at least one query parameter and indexed identifier documents in an index database, one or more responsive unique identifications (IDs) and pathways corresponding to sub-documents that contain data relevant to the query (Col. 5, lines 40-46, Col. 6, lines 20-40, Col. 26, lines 45-67, Fig 10-11:  determine the ID and pathways representing by the token information bases on the query and token indices, such as scan the indices to determine at least one appropriate token that matches the query via lookup, the token is correspond a sub-document that is relevant to the query); and 
retrieve the data relevant to the query from the sub-documents using the one or more responsive unique IDs and pathways (Col. 5, lines 45-55, Col. 6, lines 40-48, Col. 26, lines 45-67, Fig 10-11: retrieve the relevant data from the sub-documents represent by the token when return result to the query using the IDs/pathways represented by the token info).
With respect to claim 8, Paris discloses a method (abstract) comprising: 
receiving a query comprising at least one query parameter (Col. 6, 5, lines 40-42, Col. 6, lines 21-26, Col. 18, lines 21-23, Col. 26, lines 40-45, Fig 10-11: receive a query with at least one parameter); 
determining, based on the at least one query parameter and indexed identifier documents in an index database, one or more responsive unique identifications (IDs) and pathways corresponding to sub-documents that contain data relevant to the query (Col. 5, lines 40-46, Col. 6, lines 20-40, Col. 26, lines 45-67, Fig 10-11:  determine the ID and pathways representing by the token information bases on the query and token indices, such as scan the indices to determine at least one appropriate token that matches the query via lookup, the token is correspond a sub-document that is relevant to the query); and 
retrieving the data relevant to the query from the sub-documents using the one or more responsive unique IDs and pathways (Col. 5, lines 45-55, Col. 6, lines 40-48, Col. 26, lines 45-67, Fig 10-11: retrieve the relevant data from the sub-documents represent by the token when return result to the query using the IDs/pathways represented by the token info).
With respect to claim 15, Paris discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions (Abstract, Fig 1), when executed by a processor cause a device to perform operations comprising: 
receiving a query comprising at least one query parameter (Col. 6, 5, lines 40-42, Col. 6, lines 21-26, Col. 18, lines 21-23, Col. 26, lines 40-45, Fig 10-11: receive a query with at least one parameter); 
determining, based on the at least one query parameter and indexed identifier documents in an index database, one or more responsive unique identifications (IDs) and pathways corresponding to sub-documents that contain data relevant to the query(Col. 5, lines 40-46, Col. 6, lines 20-40, Col. 26, lines 45-67, Fig 10-11:  determine the ID and pathways representing by the token information bases on the query and token indices, such as scan the indices to determine at least one appropriate token that matches the query via lookup, the token is correspond a sub-document that is relevant to the query); and 
retrieving the data relevant to the query from the sub-documents using the one or more responsive unique IDs and pathways(Col. 5, lines 45-55, Col. 6, lines 40-48, Col. 26, lines 45-67, Fig 10-11: retrieve the relevant data from the sub-documents represent by the token when return result to the query using the IDs/pathways represented by the token info).
With respect to claims 2, 9 and 16, Paris further discloses wherein the one or more responsive unique IDs and pathways are generated from input documents containing data relevant to the query (Col. 4, lines 50-67, Col. 5, lines 30-37, Col. 19,lines 29-67, Col 20, lines 15-27, Fig 4-9: the identifier, such as an token info in the trie index, comprises unique/respective ID and pathway for a respective token as shown in Fig 6 & 7, which are being generated from an input document via parsing the input document as well as token indices and token catalog generation. The document contains data relevant to the query, which is not being used and hence is merely non-functional descriptive material  in the claims).
With respect to claims 3, 10 and 17-18, Paris further discloses wherein the sub-documents are generated from input documents containing data relevant to the query (Col. 4, lines 7-50, Col. 17, lines 62-67, Col. 18, lines 1-10, Fig 4 & 8-9: the sub-documents representing by the tokens are being generated from an input document via tokenization. The document contains data relevant to the query, which is not being used and hence is merely non-functional descriptive material in the claims).

With respect to claims 4 and 11, Paris further discloses wherein the computing device is further configured to convert the at least one parameter into at least one block join query to generate a block join query (Col. 5, lines 41-43, Col. 26, limes 42-45 & 62-67, Col. 27, lines 1-11 & 43-55, Fig 4 & 10-11: convert the parameter of the query into block join query, e.g. subqueries and/or token query representing the block join query).

 With respect to claims 5 and 12, Paris further discloses wherein the computing device is further configured to generate a plurality of unique IDs and pathways from input documents containing data relevant to the query (Col. 4, lines 50-67, Col. 5, lines 30-37, Col. 19,lines 29-67, Col 20, lines 15-27, Fig 4-9: generating identifier--such as an token info in the trie index comprises unique/respective ID and pathway for a respective token as shown in Fig 6 & 7—from an input document via parsing the input document as well as token indices and token catalog generation. The document contains data relevant to the query, which is not being used and hence is merely non-functional descriptive material in the claims).
With respect to claims 6, 13 and 19, Paris further discloses wherein the computing device is further configured to generate a plurality of sub-documents from input documents relevant to the query  (Col. 4, lines 7-50, Col. 17, lines 62-67, Col. 18, lines 1-10, Fig 4 & 8-9: generating the sub-documents representing by the tokens from an input document via tokenization. The document contains data relevant to the query, which is not being used and hence is merely non-functional descriptive material in the claims).
With respect to claims 7, 14 and 20, Paris further discloses wherein the computing device is further configured to generate a plurality of identifier documents comprising the plurality of unique IDs and pathways (Col. 4, lines 50-67, Col. 5, lines 30-37, Col. 19,lines 29-67, Col 20, lines 15-27, Fig 4-9: generating identifiers and metadata that correspond to respective tokens representing the sub documents in document via token indices and token catalog generation, the identifier, such as an token info in the trie index, comprises unique/respective ID and pathway for a respective token as shown in Fig 6 & 7. Hence identifier documents representing by token information and/or index are being generated). 

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168